                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO



ANTONIO DE JESUS MUÑOZ-GONZALEZ,

               Plaintiff,

vs.                                                            No. CV 19-01213 MV/CG



UNITED STATES OF AMERICA,

               Defendant.


                 MEMORANDUM OPINION AND ORDER OF DISMISSAL

       THIS MATTER is before the Court under Rule 41(b) of the Federal Rules of Civil

Procedure on the pro se handwritten complaint filed by Antonio de Jesus Muñoz-Gonzalez. (Doc.

1). The Court will dismiss the Complaint without prejudice for failure to comply with Court

orders, statutes, and rules, and failure to prosecute.

       Plaintiff filed a handwritten complaint. (Doc. 1). Plaintiff’s filing consists of a document

alleging illegal arrest, conviction, and detention by state and federal officials. The Complaint

seeks declaratory and injunctive relief. (Doc. 1 at 1). Although it is unclear exactly what Plaintiff

is seeking to remedy, Plaintiff’s filing may be an attempt to assert prisoner civil rights claims under

42 U.S.C. § 1983 or Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971). A civil rights complaint under 42 U.S.C. § 1983 or Bivens is the exclusive vehicle for

vindication of substantive rights under the Constitution. See Baker v. McCollan, 443 U.S. 137,

144 n. 3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994) (claims against state actors must be

brought under 42 U.S.C. § 1983).



                                                   1
       The Complaint was not in proper form for a civil rights complaint. (Doc. 1, Doc. 4 at 2).

Plaintiff also did not pay the filing fee or submit an application to proceed without prepayment of

fees or costs pursuant to 28 U.S.C. § 1915. On March 22, 2021, the Court ordered Plaintiff to cure

these deficiencies within 30 days by filing a complaint in proper form and either paying the filing

fee or submitting an application to proceed in forma pauperis. (Doc. 4). The Order advised

Plaintiff that, if he failed to cure the deficiencies within the 30-day time period, the Court could

dismiss this proceeding without further notice. (Doc. 4 at 2). The Court also sent Plaintiff the forms

for submitting a § 1983 complaint and an application under § 1915. (Doc. 4 at 2). More than 30

days have elapsed after entry of the Court’s Order to Cure Deficiencies. Plaintiff did not submit a

complaint in proper form, pay the filing fee, submit an application to proceed under § 1915, or

otherwise respond to the Court’s March 22, 2021 Order.

       At the time that it was filed, the Complaint indicated that Plaintiff was incarcerated at the

Cibola County Correctional Center (“Cibola”). (Doc. 1). However, mail addressed to Plaintiff at

Cibola is being returned as undeliverable. (Doc. 5). A review of the Cibola records shows that

Plaintiff is no longer incarcerated at that facility. Further, Plaintiff has not provided the Court with

any current address. See Doc. 5.

       Under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required collect the filing fee from

the plaintiff or authorize the plaintiff to proceed without prepayment of the fee. Plaintiff has failed

to either pay the $5.00 filing fee or submit an application to proceed under § 1915. Plaintiff was

directed to comply with the statutory requirements or show cause why he should not be required

to do so. He has not responded to the Court’s Order.         The Local Rules also require litigants,

including prisoners, to keep the Court apprised of their proper mailing address and to maintain

contact with the Court. D.N.M. LR-Civ. 83.6. Plaintiff has failed to comply with Local Rule 83.6.



                                                   2
       Pro se litigants are required to follow the federal rules of procedure and simple,

nonburdensome local rules. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir. 1980). The

Court may dismiss an action under Rule 41(b) for failure to prosecute, comply with statutes or

rules of civil procedure, or comply with court orders. See Olsen v. Mapes, 333 F.3d 1199, 1204,

n. 3 (10th Cir. 2003). Plaintiff has failed to comply with the Court’s order, statutory provisions,

including 28 U.S.C. § 1915, Rules 8 and 11 of the Federal Rules of Civil Procedure, and Local

Rule 83.6. He has also failed to prosecute this action. The Court thus will dismiss this civil

proceeding pursuant to Rule 41(b).

       IT IS ORDERED that the Complaint filed by Plaintiff Antonio de Jesus Muñoz-Gonzalez

(Doc. 1) is DISMISSED without prejudice pursuant Rule 41(b) for failure to comply with rules,

statutes, and the Court’s Order, and failure to prosecute.




                                              __________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 3
